DETAILED ACTION

	Claims 1-20 are allowed over the prior art of record.


	
REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Marra et al. (2013/0111354) teaches Systems and methods for presenting social content on a map are provided. In some aspects, a method includes receiving a new content item. The new content item is not associated with a social network group comprising a set of subject members and a set of viewing members. The method also includes determining that the new content item is related to the social network group. The method also includes storing the new content item in association with the social network group. The method also includes associating the new content item with a geographic location. The method also includes providing for display a map and an indication of the social network group. The map includes a representation of the new content item. The representation of the new content item is positioned on the map proximate to the geographic location on the map. (See Abstract).

	St. Clair et al. (2014/0280058) teaches a method that includes identifying a content object for display based at least in part on one or more filtering criteria. The filtering criteria is a (See Abstract).

	Sharpe et al. (2013/0339868) teaches Social networks may include computers which cause information to be displayed on maps. A computer may receive temporal and geographic data comprising a location and a moment in time linked to one another, and the temporal and geographic data being associated with an icon linked to a position on a map. The computer may receive a command to filter the icon based on a period of time. The computer may cause a portion of the map to be displayed and the icon to be displayed at the linked position on the portion of the map when the moment in time is within the time period and the location is within the portion of the map. The computer may determine that the icon is not to be displayed when the moment in time is not within the time period and/or the location is not within the portion of the map. (See Abstract).


	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 02/04/2022. Claims 2-20 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449